56 F.3d 70NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
William ANELL and Ardith Anell, Plaintiffs-Appellants,v.FREEPORT MINERALS CORPORATION, a Delaware corporation, etal., Defendants-Appellees.William ANELL and Ardith Anell, Plaintiffs-Appellees,v.FREEPORT MINERALS CORPORATION, a Delaware corporation, Defendant,Basic, Incorporated, a Delaware corporation, Defendant-Appellant.
Nos. 93-15687, 93-15787.
United States Court of Appeals, Ninth Circuit.
Submitted May 11, 1995.Decided May 31, 1995.

Before CUMMINGS,* SCHROEDER and RYMER, Circuit Judges.


1
MEMORANDUM**


2
William and Ardith Anell appeal the dismissal of their complaint.  Due to a slew of late voluntary dismissals of parties only one defendant, Basic, Inc., and one claim, a Sherman Act violation, remain in this appeal.  Defendant cross-appeals for sanctions.  We have jurisdiction, and we affirm.

I.

3
The district court dismissed plaintiffs' complaint under Fed.  R. Civ. P. 12(b)(6).  We review this dismissal de novo.  Emrich v. Touche Ross & Co., 846 F.2d 1190, 1198 (9th Cir. 1988).  This court, like the district court, must accept as true all well-pleaded factual allegations contained in the complaint, and must not uphold the dismissal unless the plaintiff can prove no set of facts in support of his claim.  Oscar v. University Students Co-op Ass'n, 965 F.2d 783, 785 (9th Cir.)  (en banc), cert. denied, 113 S. Ct. 655 (1992).


4
Plaintiffs allege a violation of federal antitrust law stemming from Basic, Inc.'s involvement with some land known as Paradise Peak.  Their complaint states no facts under which Basic, Inc., could be guilty of antitrust violations.  Moreover, the only act which Basic is alleged to have committed--the formation of a monopolistic "property" unit in the region--occurred in 1982, and is thus barred by the statute of limitations from serving as the predicate for an antitrust claim.  15 U.S.C. Sec. 15b.

II.

5
Basic, Inc., cross-appeals for attorneys' fees and costs, claiming that the district judge impermissibly failed to impose these after stating in his Order that plaintiffs' conduct warranted sanctions.  However, the Order does not explicitly call for sanctions and none will be ordered at this time.  The district court's order thus is AFFIRMED.



*
 Honorable Walter J. Cummings, United States Circuit Judge for the Seventh Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3